Title: The American Commissioners to [Gerard], 30 January 1778 [i.e. 27]
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Gérard, Conrad-Alexandre


Sir,
Paris, Janvier 30th [i.e. 27]: 1778
We have concluded to make no farther Propositons for the present Treaty. We only wish the Word Sovereignty may be inserted in the two Places propos’d, if not thought absolutely improper. We have the Honour to be with the greatest Esteem, Sir, Your most obedient humble Servants
B FranklinSilas DeaneArthur Lee
We send herewith the Translations for your Inspection and Correction.
